446 F.2d 1391
Lee Odith WICKLINE, Appellant,v.W. A. BROOKS, Chief, Administrative Division andG. R. Britton, Adjudication Officer, The Veterans Administration, Appellees.
No. 15432.
United States Court of Appeals, Fourth Circuit.
August 24, 1971.

Before HAYNSWORTH, Chief Judge, and BUTZNER, and RUSSELL, Circuit Judges.
PER CURIAM:


1
Lee Odith Wickline appeals from the dismissal of a complaint in which he seeks review of the Veterans Administration's denial of his claim for disability compensation. The federal courts, however, have no jurisdiction to review this decision of the Veterans Administration. 38 U.S.C. § 211(a), as amended, Pub.L. 91-376 (1970).


2
Dispensing with oral argument, we affirm the district court's order of dismissal.